Case 3:20-cv-00299-JRW-RSE Document 10 Filed 04/29/20 Page 1 of 2 PagelD #: 66

Case 3:20-cv-00299-JRW Document 3-8 Filed 04/24/20 Page 1 of 2 PagelD #: 54

AO 440 (Rev. 06/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Kentucky

NATHAN BEST, MATTHEW CHMIELEWSKI; AND

JAY HICKS, individually and on behalf of a class of

similarly situated participants in the now-terminated
ISCO Industries Inc. ESOP,

 

Plaintiffs)
Vv.

STEPHEN C. JAMES, et al,

Civil Action No, 3:20-cv-299-JRW

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) James J. Kirchdorfer, Jr. Pipe Reality Delaware Trust
c/o James J. Kirchdorfer, Jr.
211 Waterleaf Way
Louisville, KY 40207

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Clark C. Johnson

Michael T. Leigh

KAPLAN JOHNSON ABATE & BIRD LLP
710 West Main Street, 4th floor
Louisville, KY 40202

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 4/24/2020

   

a he
SEE
nes

» he
hs li jel, A a
Case 3:20-cv-00299-JRW-RSE Document 10 Filed 04/29/20 Page 2 of 2 PagelD #: 67

Case 3:20-cv-00299-JRW Document 3-8 Filed 04/24/20 Page 2 of 2 PagelD #: 55

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No, 3:20-cv-299-JRW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (l)

pics -
This summons for (name of individual and title, if any) OG W728 iL, rchdo c {o- j Sy :
YF 1 + U

was received by me on (date) of AX: 72 s .

C1 I personally served the summons on the individual at (place)

 

on (date)

ah the summons at the individual’s residence or usual place of abode with (name) ee QQ. No wy robe: Ie

, a person of suitable age and discretion who resides there,

on (date) U = e- Joo : and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

 

 

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3 or
J lL returned the summons unexecuted because 3; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

pater “f DE do20 Oy: ABS

Server's sight

lisse ts o/ Te én

Printed name and title

“Dov WS offerte, Sb ofee ke Go202_

Y Server's address

Additional information regarding attempted service, etc:
